UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6215


PETER BURKE, SR.,

                Plaintiff - Appellant,

          v.

OFFICER JAMES JUDGE; OFFICER GARY BRAY,

                Defendants – Appellees,

          and

CAPTAIN DAVID OWENS; DOCTOR TOLSON; NURSE GEORGIA; JUDGE BEAMON,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:07-ct-03162-FL)


Submitted:   November 18, 2010              Decided:   November 29, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Burke, Sr., Appellant Pro Se.     Louis Phillip Hornthal,
III, HORNTHAL, RILEY, ELLIS & MALAND, LLP, Elizabeth City, North
Carolina; Craig Douglas Cannon, James R Morgan, Jr., WOMBLE,
CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina;
Walter Gregory Merritt, Jay C. Salsman, HARRIS, CREECH, WARD &
BLACKERBY, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Peter Burke, Sr., appeals the district court’s order

granting     summary   judgment      in       favor    of    the    Defendants    and

dismissing his U.S.C. § 1983 (2006) complaint.                     We have reviewed

the record and find no reversible error.                    Accordingly, we affirm

for the reasons stated by the district court.                      Burke v. Owens,

No. 5:07-ct-03162-FL (W.D.N.C. Jan. 29, 2010).                     We dispense with

oral   argument   because      the    facts      and    legal      contentions    are

adequately    presented   in    the       materials     before      the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          3